Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s response filed on June 10, 2022. Applicant’s arguments regarding art rejections are persuasive, consequently this is the second non-final office action. 

Status of Claims
Claims 1-20 are pending in the application. Claim is amended for clarification purposes. 

Priority
The priority date that has been considered for this application is March 16th, 2020.  

Examiner Notes 
(A).      Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. Please see MPEP § 2141.02 and § 2123.

(B).      Claim limitations are provided with the Bold fonts in the art rejection.


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 
invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, and 11- 20 are rejected under 35 U.S.C. 103 as being unpatentable over ARIANS et al (US 20170185395 A1, hereinafter, “ARIANS”) in view of SHOAVI et al (US 20160246594 A1, hereinafter, “SHOAVI”). 

Regarding claim 1 (Previously Presented), ARIANS teaches A method comprising: 
obtaining a platform-agnostic application configuration comprising a plurality of application components that can be interpreted by a plurality of system-specific application platforms to dynamically render different applications at runtime, the different applications comprising at least one of different layouts, different functionalities, and different content (para [0045], “…The descriptor includes a single file that is platform independent and that includes a plurality of namespaces and application-specific attributes for each of the namespaces to enable the application to operate on multiple different platforms using the same descriptor (204). ….” para [0053], “…With respect to FIG. 1, the descriptor 104 provides the application 102 the requested data from the specific application-specific attributes corresponding to the desired namespace that the application 102 is currently operating within”); 
based on the platform-agnostic application configuration, generating, by a computing device using a system-specific application platform, an application at runtime, the application comprising a platform-specific interpretation of the platform-agnostic application configuration (para [0047], “…The application 102 selects from among the namespaces contained within the descriptor 104 based on the platform and namespace in which the application was launched”); 
rendering, by the computing device, the application at runtime (para [0050], “Process 200 includes operating the application using the retrieved data (210)….”);
ARIANS does not explicitly teach 
based on one or more configuration updates that are agnostic to an operating environment of the computing device, generating, by the computing device, an updated application without the computing device compiling or installing new or updated software code for the updated application, the updated application comprising the application modified to reflect the one or more configuration updates.
SHOAVI teaches 
based on one or more configuration updates that are agnostic to an operating environment of the computing device (para [0065], “On Step 234, after the app is invoked, the app may transmit a request to a server to receive updated modifiable configurations…” wherein the modifiable configurations are about enabling or disabling the wrapped functions and are irrelevant to operating environment), generating, by the computing device, an updated application without the computing device compiling or installing new or updated software code for the updated application, the updated application comprising the application modified to reflect the one or more configuration updates (para [0066], “…if invocation of a function of the one or more wrapped functions is enabled by the modifiable configurations, the function may be invoked by the respective wrapper and return the same value as the original function returns….” wherein a function is enabled or disabled based on the modifiable configurations reads on generating an updated application).
ARIANS and SHOAVI are analogous art because both deal with configuring software.
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of ARIANS and SHOAVI before him/her before the effective filing date of the claimed invention to incorporate the features of SHOAVI into ARIANS because SHOAVI’s teaching may provide the effect of overcoming the prior art challenges (SHOAVI, para [0036]).

Regarding claim 2 (Original), ARIANS as modified by SHOAVI teaches The method of claim 1, ARIANS further teaches wherein the plurality of application components comprises at least one of data objects, application layouts, rules, and actions (para [0025], “… The data within the descriptor 104 may be structured and formatted in an organized manner. In one example implementation, the data is stored in JavaScript Object Notation (JSON) format and may be structured and organized using multiple namespaces such as Namespace A 110 and Namespace B 112.” …).

Regarding claim 3 (Previously Presented), ARIANS as modified by SHOAVI teaches The method of claim 1, ARIANS further teaches wherein the plurality of system-specific application platforms comprises application platforms supported by at least one of different hardware environments and different software environments (para [0032], “The application 102 and its corresponding descriptor 104 also may be deployed on other platforms including a mobile platform 122, an SAP HANA Cloud platform 126 and an Advanced Business Application Programming (ABAP) platform 128. ….”).

Regarding claim 4 (Original), ARIANS as modified by SHOAVI teaches The method of claim 1, ARIANS further teaches wherein the application comprises a domain-specific 20application having at least one of application requirements, rules, modules, and data objects associated with a specific domain (para [0039], “The configuration portions 132 and 134 may include customer-specific data and may be write-enabled to enable changes to the customer-specific data even after deployment to the customer. …. The configuration portions 132 and 134 may be specific even within a same customer to various users and access levels for various users within the same customer..” where access levels read on domain-specific).

Regarding claim 5 (Previously Presented), ARIANS as modified by SHOAVI teaches The method of claim 1, ARIANS further teaches wherein the different applications comprise at least one of different domain-specific applications and variations of one or more domain-specific applications (para [0020], “…The application 102 includes an application identifier 106 and an application version 108. …” wherein an application identifier reads on a domain-specific application, and application version indicates variations of domain-specific applications).

Regarding claim 6 (Previously Presented), ARIANS as modified by SHOAVI teaches The method of claim 1, ARIANS further teaches further comprising: modifying at least a portion of the platform-agnostic application configuration to yield the one or more configuration updates (para [0039], “The configuration portions 132 and 134 may include customer-specific data and may be write-enabled to enable changes to the customer-specific data even after deployment to the customer.”);  
SHOAVI further teaches
based on the one or more configuration updates, dynamically rendering the updated application (para [0066], “On Step 240, during runtime of the application program, if invocation of a function of the one or more wrapped functions is enabled by the modifiable configurations, the function may be invoked by the respective wrapper and return the same value as the original function returns….” wherein a function is enabled or disabled based on the modifiable configurations reads on rendering an updated application. For motivation to combine, please refer to office action regarding claim 1).

Regarding claim 7 (Previously Presented), ARIANS as modified by SHOAVI teaches The method of claim 6, SHOAVI further teaches wherein modifying at least a portion of the platform-agnostic application configuration comprises modifying one or more application components of the plurality of application components, the one or more application components comprising at least one of an application object, an object definition, an object action, and an application 5layout describing a user interface associated with the application (para [0034], “…wherein each wrapper is configured to selectively enable and disable invocation of the wrapped function during runtime of the application program based on modifiable configurations, without requiring re-deployment of the application program.” For motivation to combine, please refer to office action regarding claim 1).

Regarding claim 8 (Currently Amended), ARIANS as modified by SHOAVI teaches The method of claim 1, SHOAVI further teaches wherein generating the updated application comprises: interpreting the one or more configuration updates at runtime using the system-specific application platform at the computing device (para [0066], “On Step 240, during runtime of the application program, if invocation of a function of the one or more wrapped functions is enabled by the modifiable configurations, the function may be invoked by the respective wrapper and return the same value as the original function returns….” wherein a function is enabled or disabled based on the modifiable configurations reads on interpreting the updates. For motivation to combine, please refer to office action regarding claim 1).

Regarding claim 9 (Previously Presented), ARIANS as modified by SHOAVI teaches The method of claim 8, SHOAVI further teaches wherein generating the updated application comprises: applying, by the computing device, the one or more configuration updates to the application at runtime without compiling or installing new or updated software code (para [0034], “…wherein each wrapper is configured to selectively enable and disable invocation of the wrapped function during runtime of the application program based on modifiable configurations, without requiring re-deployment of the application program.” wherein the modifiable configurations indicate configuration updates);  and 
dynamically rendering the updated application at runtime (para [0066], “On Step 240, during runtime of the application program, if invocation of a function of the one or more wrapped functions is enabled by the modifiable configurations, the function may be invoked by the respective wrapper and return the same value as the original function returns….” wherein a function is enabled or disabled based on the modifiable configurations reads on rendering an updated application). 
For motivation to combine, please refer to office action regarding claim 1.

Regarding claim 11 (Previously Presented), ARIANS as modified by SHOAVI teaches The method of claim 1, SHOAVI further teaches 
wherein generating the application comprises interpreting the plurality of application components and dynamically rendering the application based on the interpreted plurality of application components (para [0062], “On Step 230, modifiable configurations, such as SC CONFIG 150 of FIG. 1B, are defined for selectively enable and disable invocation of the wrapped functions. The modifiable configurations may be retained in a server and transmitted to computing devices in which the app is executed….” wherein the functions read on application components. For motivation to combine, please refer to office action regarding claim 1).

Regarding claim 12 (Previously Presented), it is directed to a system to implement the method disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 12. Note that, ARIANS teaches A system comprising: one or more processors; and a computer-readable storage medium having stored thereon instructions that, when 30executed by the one or more processors (Abstract): 

Regarding claim 13 (Original), it recites same features as claim 2, and is rejected for the same reason.

Regarding claim 14 (Original), it recites same features as claim 3, and is rejected for the same reason.

Regarding claim 15 (Original), it recites same features as claim 4, and is rejected for the same reason.

Regarding claim 16 (Previously Presented), it recites same features as claim 5, and is rejected for the same reason.

Regarding claim 17 (Previously Presented), ARIANS as modified by SHOAVI teaches The system of claim 12, ARIANS further teaches the computer-readable storage medium having stored thereon instructions that, when executed by the one or more processors, cause the one or more processors to: 
modify at least a portion of the platform-agnostic application configuration to yield the one or more configuration updates (para [0039], “The configuration portions 132 and 134 may include customer-specific data and may be write-enabled to enable changes to the customer-specific data even after deployment to the customer.”); and 
SHOAVI further teaches
based on the one or more configuration updates, dynamically (para [0034], “…wherein each wrapper is configured to selectively enable and disable invocation of the wrapped function during runtime of the application program based on modifiable configurations, without requiring re-deployment of the application program.” wherein the modifiable configurations indicate configuration updates. For motivation to combine, please refer to office action regarding claim 1);  

Regarding claim 18 (Previously Presented), it recites same features as claim 7, and is rejected for the same reason.

Regarding claim 19 (Original), it recites same features as claim 11, and is rejected for the same reason.

Regarding claim 20 (Previously Presented), it is directed to A non-transitory computer-readable storage medium disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 20. Note that, ARIANS teaches A non-transitory computer-readable storage medium comprising instructions (Abstract):

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ARIANS and SHOAVI as applied to claim 1, in further view of Young (US 20140032581 A1, hereinafter, “Young”).

Regarding claim 10 (Original), ARIANS as modified by SHOAVI teaches The method of claim 1, but does not explicitly teach wherein the plurality of application components comprises data objects and object schema definitions, the method further comprising dynamically generating one or more of the object schema definitions based on a context associated with one or more of the data objects, the context comprising at least one of a relationship between 20at least two data objects, one or more application modules associated with one or more requested operations, and an object state associated with one or more data objects.
Young teaches 
wherein the plurality of application components comprises data objects and object schema definitions (para [0023], “…The relationships module 214 may be configured to add explicit definitions of relationships into elements in a hierarchical data schema that was created based on a relational data model…”), the method further comprising dynamically generating one or more of the object schema definitions based on a context associated with one or more of the data objects, the context comprising at least one of a relationship between 20at least two data objects, one or more application modules associated with one or more requested operations, and an object state associated with one or more data objects (para [0030], “…where the schema builder 410 of FIG. 4 accesses a relation data model and automatically generates a hierarchical data schema (e.g., an XML schema) based on the relational data model at operation 520. The generated hierarchical data schema may comprise a subject element that includes an explicitly defined relationship aspect…”).
ARIANS and SHOAVI along with Young are analogous art because all deal with configuring software.
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of ARIANS, SHOAVI and Young before him/her before the effective filing date of the claimed invention to incorporate the features of Young into ARIANS and SHOAVI because Young’s teaching provides techniques that “may be utilized beneficially with various other products” (Young, para [0039]).

Response to Arguments
Applicant's arguments regarding art rejections filed 6/10/2022 have been fully considered and are moot upon new grounds of rejections made in this office action above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/s. sough/SPE, Art Unit 2192/2194